ALMON H. MAUS, Special Judge,
concurring in part and dissenting in part.
I concur in that part of the principal opinion which reverses the judgments in favor of the plaintiffs. I dissent from that part of the principal opinion that remands the case.
“A submissible case cannot be made against an operator of a motor vehicle by proof that it merely skidded into collision with another vehicle on a highway.” Friederich v. Chamberlain, 458 S.W.2d 360, 366 (Mo. banc 1970). A submissible case must rest upon antecedent negligence or negligence in failing to control a skidding automobile.
Each of the three drivers involved had driven without incident on the snow and ice-covered streets to reach the school. Each approached the crest of the hill slowly and with caution. Zoeller even had his foot on the brake. Yet when each car crested the hill and reached “the sheet of ice”, none of the three drivers had any control of his or her automobile. A plain*96tiff who adopts a theory of recovery that is rejected by an appellate court should have a second chance only when that reversal was not to be reasonably anticipated and the record demonstrates there is evidence available to support a theory upon which recovery is a probability. I am convinced the facts are such that a recovery cannot be had.